The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1-6, 8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo (US Pub. No: 20160189609) in view of Byun (US 20180158409 A1).
Regarding claims 1 and 10: 
Seo (US Pub. No: 20160189609) discloses a display device comprising: a first pixel (PC(k+1)) coupled to a first scan line (SCAN (K+1) and a data line (DL), and including a first light emitting diode (OLED (K+1), Fig. 3) having a cathode coupled to a first power line (ELVSS] FIG. 3); and 
a second pixel (PCk) coupled to a second scan line (SCANk) and the data line (DL), and including a second light emitting diode (OLEDk), see Fig. 3) having a cathode coupled to a second power line (ELVSSL for pixel PKc) (in Fig. 3 discloses adjacent  pixel circuit PC(k+1) and a (k+1)th organic light emitting diode OLED(k+1) and  pixel circuit PCk and a kth organic light emitting diode OLEDk (see [0066-0068]); 

wherein the first scan line and the second scan line are different from each other (see Fig. 3), wherein the first power line and the second power line are different from each other (Fig. 3, [0066-0068]) 
Note that Seo does not specifically disclose wherein emission start times and emission end times of the first pixel and the second pixel are synchronized. 
Byun (US 20180158409 A1) discloses emission start times and emission end times of the first pixel and the second pixel (i.e. T1, T2, Fig. 8) are synchronized (Byun  discloses timing controller sequentially supply the first emission start signal and the second emission start signal to the first pixel region 602 and second pixel region 604 ([0022], [0085-0086]); pixels are receiving the data signal generates light of a predetermined luminance while controlling the amount of current flowing from a first power source ELVDD to a second power source ELVSS via an organic light emitting diode in  a synchronized manner (see [0085-086], [0201-0209], Fig. 6, 17). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Seo with the teaching of Byun, thereby providing a high efficient data transmission in the display device.

Regarding claims 2 and 11:
see Byun, ( [0201-0209], Fig. 16). 
  Seo discloses wherein the third power line (ELVDD) is commonly coupled to the first pixel (PCk+1) and the second pixel (PCk) (see, Seo, [0043-0044], Fig. 3). Same motivation as applied to claim 1.
Regarding claims 3 and 12:
 Seo as modified by Byun discloses wherein each of the first pixel and the second pixel further includes a second transistor (T3) including a first electrode coupled to the first node (N10, see Fig. 16) and a second electrode coupled to a third node ((node between T1 and T6), wherein a gate electrode of the second transistor (T2) of the first pixel is coupled to the first scan line (Si) ((see Byun, [0085-086], [0201-0209], Fig. 6, 17),  and 
Seo disclose wherein a gate electrode of the second transistor (T) of the second pixel (Pk) is coupled to the second scan line (scank), see SeoFig. 3, Seo, [0043-0044]). Same motivation as applied to claim 1.
Regarding claims 4 and 13:

Seo discloses wherein the control line (Vint) is commonly coupled (electrically joined) to the first pixel and the second pixel (see, Seo, Fig. 3, [0066-0068). Thereby, providing a uniform luminance in the display device.
Regarding claims 5 and 14:
Seo discloses wherein each of the first pixel and the second pixel further includes a first capacitor (capacitor at pixel Pk+1, Fig. 3) including a first electrode coupled to the first node (note connected to the gage of T1) and a second electrode coupled (electrically joined) to an initialization line (vinit), and the initialization line (Vinit) is commonly coupled to the first pixel and the second pixel (see, Seo Fig. 3, [0066-0068). 
Regarding claims 6 and 15:
Seo discloses wherein each of the first pixel and the second pixel further includes a second capacitor (Cp) including a first electrode coupled (electrically join) to the third node (node between T1 and T6) and a second electrode coupled (electrically joined) to the data line (DL) (Seo, Fig. 3, [0066-0068]). 

Regarding claim 8:
Seo as modified by Byun discloses wherein each of the first pixel and the second pixel (plurality of pixels) further includes a first transistor (T1) including a gate electrode coupled to a first node (N10, Fig. 16) , a first electrode, and a second electrode coupled to a second node (node between T1 and T3), wherein the first electrode of the first transistor of the first pixel is coupled to a third power line (ELVDD), wherein the first electrode of the first transistor of the second pixel is coupled to a fourth power line (e.g. Vinit), and wherein the third power line and the fourth power line are different from each other (see Fig.  16, [0085-086], [0201-0209], Fig. 6, 17). Thereby, providing a uniform luminance in the display device.
Allowable Subject Matter

Claims 17-20 are allowed.
Reasons for allowance:
Regarding claim 17:
The closest art of record singly or in combination fails to teach or suggest the limitations “decreasing voltages of the first power line  and the second power line at substantially the same time; increasing voltages of the first power line and the second power line at substantially the same time, and wherein, in the decreasing, a voltage 
3.	 Claims 7, 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7:
The closest art of record singly or in combination fails to teach or suggest the limitations “wherein in a data write period, a time at which a scan signal having a turn-on level is supplied to the first scan line is earlier than that at which a scan signal having the turn-on level is supplied to the second scan line, and wherein, in a period between the emission start times and the emission end times, a voltage applied to the first power line is greater than that applied to the second power line (see Applicant’s disclosure [0044-0046])”. 
Regarding claim 9:
The closest art of record singly or in combination fails to teach or suggest the limitations “ wherein in a data write period, at a time at which a scan signal having a turn-on level is supplied to the first scan line is earlier than that at which a scan signal having the turn-on level is supplied to the second scan line, and wherein, in a period between the emission start times and the emission end times, a voltage applied to the first power line is greater than that applied to the second power line, and a voltage 
Regarding claim 16:
The closest art of record singly or in combination fails to teach or suggest the limitations “ wherein in a data write period, a time at which a scan signal having a turn-on level is supplied to the first scan line is earlier than that at which a scan signal having the turn-on level is supplied to the second scan line, and wherein, in a period between the emission start times and the emission end times, a voltage applied to the first power line is smaller than that applied to the second power line ([0044-0046])”. 	

Pertinent Art

Yamamoto (US 20090322730 A1), Kim (US 20060028408 A1), and Cho (US 20090033610 A1) discloses display device.
Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692